Citation Nr: 0217958	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder (other than post traumatic stress disorder, 
[PTSD]).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
May 1965.  

This appeal arises out of a May 2000 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Oakland, California.  It was perfected for appeal 
in November 2000.  A hearing at which the veteran 
testified was conducted at the RO in January 2001, and in 
September 2002, the veteran and his sister appeared at 
another hearing conducted at the RO by the undersigned 
member of the Board of Veterans' Appeals (Board).  The 
case was then transferred to the Board in Washington, DC.  

In addition to the foregoing, the Board notes that in a 
statement received in January 2002, the veteran raised a 
claim for service connection for athlete's foot.  In a 
separate statement apparently received in September 2002, 
the veteran indicated a desire to reopen a previously 
denied claim for service connection for a back disability.  
These issues, however, have not been developed on appeal, 
and therefore, they are not the proper subjects for a 
decision by the Board.  Accordingly, they are referred to 
the RO for appropriate action.  

The Board also observes that in the January 2002 statement 
mentioned above, the veteran raised a claim of service 
connection for PTSD.  This is the first time the veteran 
raised that particular claim.  Although PTSD is obviously 
a psychiatric disability, it has rather unique 
characteristics, and it is the subject of specific 
regulations.  Since the RO has not yet addressed the 
veteran's claim with these considerations in mind, it 
would be inconsistent with the veteran's due process 
rights for the Board to consider it at this time.  
Accordingly, as the issue identified on the front page of 
this document reflects, this decision will only address 
psychiatric disability other than PTSD.  The claim for 
service connection for PTSD is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000 and all evidence necessary for the 
disposition of this appeal has been obtained.  

2.  The veteran was not treated for any psychiatric 
disability in service, and was first diagnosed to have a 
psychiatric disability more than 30 years after his 
discharge from service.  

3.  The veteran has been diagnosed to have attention 
deficit disorder due to in-service head trauma, but the 
greater weight of the evidence is against finding the 
veteran sustained a head trauma in service.  


CONCLUSION OF LAW

A psychiatric disorder, other than PTSD, was not incurred 
in service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.301, 3.303, 3.304, 3.307, 3.309 (2002), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that a significant 
change in the law occurred on November 9, 2000, when the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim by means of his receipt of the 
notice of the May 2000 rating action that has become the 
subject of this appeal, the October 2000 statement of the 
case issued to him, a January 2001 letter from the RO, and 
the April 2001 supplemental statement of the case.  
Further, it is observed that in the April 2001 
supplemental statement of the case, the veteran was 
advised as to the type of information and evidence he was 
to provide and that which VA would attempt to obtain on 
his behalf.  In view of these facts, the Board believes 
there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed to 
substantiate his claim, and that he is aware of both his 
and VA's responsibility in obtaining that evidence.   

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the veteran's service medical 
records have been associated with the claims file, and it 
appears the records of the veteran's pertinent treatment 
by VA have been obtained.  In addition, his relevant 
private treatment records have been obtained, and these 
include opinions regarding the etiology of the disability 
at issue.  It does not appear there is any other 
development left to accomplish, and the Board considers 
the requirements of the VCAA to have been met.  For 
reasons set forth in more detail in the decision below, 
the Board also finds that a VA examination to determine 
the etiology of the veteran's psychiatric disorder (other 
than PTSD) is not needed, see 38 C.F.R. § 3.159(c)(4).  An 
examination or opinion is necessary to decide a claim 
where the claimed disability or symptoms may be associated 
with an established event, injury or disease in service.  
In this case the Board finds that the veteran is not show 
to have sustained head trauma in service.  The Board thus 
finds that further development of the record is not 
necessary.

Under applicable criteria, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Further, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran in this case essentially contends that he 
developed a psychiatric disorder as a consequence of 
numerous traumas to the head he sustained in the normal 
course of his ship board duties in service.  In this 
regard, the record confirms that the veteran has been 
diagnosed to have a psychiatric disability.  This has been 
diagnosed as major depression, frontal lobe syndrome, and 
attention deficit disorder.  (As indicated in the 
Introduction, the veteran has also been diagnosed to have 
PTSD, but this is not a subject of this decision.)  In 
support of his contention, the veteran has submitted a 
number of statements and documents.  These have been from 
individuals without any medical background, as well as 
statements/records from those who have provided the 
veteran medical care, and others who have not treated the 
veteran but who apparently have some degree of medical 
expertise.  

Among those providing statements was the veteran's sister.  
She also testified at the hearing conducted by the 
undersigned, and has indicated she has a degree in 
psychology (although obtained after the veteran's 
service).  In any event, she recalled that there was a 
clear change in the veteran's behavior after he returned 
from his military service, as he apparently returned "a 
loner and seemed to have lost his drive and ambition."  
She also testified she believed the veteran's current 
primary diagnosis was attention deficit disorder caused by 
a head injury.  She allowed, however, that there are other 
causes for this disorder, including chemical exposure.  

Another statement was from an individual who identified 
himself as a "former adjunct professor of human 
physiology," and "a reserve boatswain's mate."  He 
considered the veteran truthful, and the veteran's 
description of the hazards of ship board deck force work 
to be consistent with his understanding of that work 
during the veteran's enlistment.  (Evidently, the person 
providing this statement served in the Navy some time 
after the veteran, and that since the veteran's service, 
he understands there have been improvements in the 
protection of individual sailors against industrial type 
accidents on board ships through the use of eye protection 
and hard hats among other measures.)  This person also 
expressed his understanding that the quality of medical 
care during the veteran's time in service was inferior to 
that which became the standard sometime thereafter, and 
that many from the veteran's era considered the quality so 
low, "that it was not worth seeking it."  

A friend since childhood wrote that like the veteran's 
sister, he observed what he considered to be a personality 
change in the veteran after his return from the service, 
as the veteran "didn't seem to want to socialize with 
anyone and seemed agitated over the simplest of issues."  
Another childhood friend also wrote that after the 
veteran's "service with the Navy [the veteran] was a very 
different person.  He became almost reclusive compared to 
his former self."  

One statement was received by an individual who apparently 
served with the veteran.  He indicated the he had little 
contact with the veteran since service, but that the 
veteran was "emotionally and intellectually changed by his 
service."  He also recalled the veteran "suffered numerous 
head injuries while on active duty.  I remember one 
incident where [the veteran] splashed acid in his eyes 
when he fell from a ladder and injured his head and back."  
He went on to state that members of the crew did not 
report to sick bay unless they were "unconscious, bleeding 
or in some way suffering from obvious pain."  He also 
stated that the veteran 

. . . received many head injuries that probably 
went untreated, were never recorded or followed 
up on, based on my personal experience with him.  
I may have never witnessed the actual accidents, 
but can testify to seeing all the cuts, 
abrasions, bumps and bruises after they were 
sustained.  

The medical evidence in this case includes records and 
statements from a private physician, Brian D. Halevie 
Goldman, M.D.; a private social worker, Jean Nunes; a 
private psychologist, Steward Bedford, Ph.D.; and VA 
records.  

Ms. Nunes apparently is associated with Dr. Goldman, who 
first saw the veteran in 1997 and has diagnosed him to 
have frontal lobe syndrome, and attention deficit 
disorder.  They have attributed the veteran's diagnoses to 
numerous head traumas the veteran received in service.  In 
a July 2001 letter, Dr. Goldman set out the rationale for 
his conclusion.  In pertinent part, he describes the 
veteran's military history as including 

. . . a number of incidents that resulted in 
trauma to his head.  These include: a head-over 
heels fall from a 30 ft. ladder in which he first 
hit his head on the ladder and then hit the rear 
of the side of his skull on the steel deck 
resulting in dizziness and near unconsciousness.  
[The veteran] describes a second fall from a 
ladder during which he hit the rear side of his 
head on a steel rail and then landed on his back 
on a deck cleat while his shoulders and head hit 
the deck.  There were numerous times when he hit 
the side or front of his head on bulkheads or 
hatches; and twice he was beaten by other 
crewmembers and 'fell unconscious to the floor.'    

Dr. Goldman also wrote that "[f]ollowing the most severe 
injury described above, [the veteran] needed glasses for 
poor visual acuity particularly affecting his right eye."  

In a later letter dated in September 2002, Dr. Goldman 
again expressed his opinion that the veteran's frontal 
lobe syndrome and attention deficit disorder were the 
result of numerous head traumas that occurred during the 
veteran's military service.  Dr. Goldman noted that "In at 
least one incident, [the veteran] fell from a ladder while 
washing bulkheads with acid, and bumped his head on the 
steel deck, and spilled acid into his eye.  This was noted 
in his medical records.  This type of injury is associated 
with the symptoms which [the veteran] began to experience 
shortly thereafter."  

The document from Mr. Bedford, Ph.D., is a psychological 
report dated in November 2001.  This report primarily 
discusses the veteran's current symptoms, but includes the 
veteran's reported history of several head injuries, 
"including two that were quite serious.  He said that both 
of these involved falling off of a ladder and landing on 
his head in both instances."  Mr. Bedford concluded by 
expressing his belief that "denial by the VA for service 
connected disability is unjust." 

The VA records in the claims file dated in 1998 and 2001, 
essentially reflect the current presence of psychiatric 
disability, but do not include any opinion regarding 
causation.  

The picture that the foregoing evidence paints is one 
which could be reasonably characterized as quite favorable 
to the veteran's claim.  It reflects an individual who 
sustained numerous head traumas in service, who's behavior 
was noticeably different than it had been prior to 
service, and who beginning in 1997, has been diagnosed by 
medical professionals as suffering from psychiatric 
impairment caused by the in-service head traumas.  

The record, however, does not only consist of the 
foregoing pieces of evidence.  Also included in the record 
are the veteran's service medical records, post service 
medical records from the 1970's and 1980's, as well as the 
historical fact that 37 years passed between the time the 
veteran was discharged from service, and he was first 
diagnosed to have psychiatric disability considered by 
some as related to service.  

As for the veteran's service medical records, they do not 
reflect any complaints or treatment of psychiatric 
disability, and they are completely silent as to any 
complaints or suspicions of head trauma.  In fact, the 
actual service record generated during the incident 
described by Dr. Goldman where acid spilled into the 
veteran's eye resulting in the need for glasses, shows 
that it was not the veteran's head that hit the bulkhead 
of the ship, but the container of acid, which then caused 
a spill.  While some acid apparently did splash into the 
veteran's right eye, (with some question as to whether the 
veteran was given an eye patch), there was no indication 
in this record that some sort of head trauma was involved 
which caused an eye impairment.  

Further, when the veteran was seen at the San Diego Naval 
Hospital optometry clinic the following month, his only 
complaints were "blurring while reading."  There was no 
suggestion that the veteran was suffering from the 
consequences of any head injury, and he was simply 
prescribed lenses to address his complaint.  Moreover, the 
report of the examination conducted in connection with the 
veteran's discharge from service in May 1965, showed that 
his uncorrected visual acuity was 20/20 in each eye, and 
similar visual acuity was noted in post service 
examinations of the veteran in the 1970's.  (These eye 
examinations were apparently conducted in connection with 
the veteran's certification as a pilot, as he apparently 
worked for several years in the 1970's as a crop duster 
pilot.  He apparently discontinued this line of employment 
in the early 1980's due to back problems and rectal 
problems.)  In this regard, it also must be observed that 
these same records from the 1970's that show the veteran's 
visual acuity at 20/20, also show that the veteran 
specifically denied a medical history of ever being 
"Unconscious for any reason."  

There is thus an obvious inconsistency between what the 
medical records show from service and the history that is 
described in current medical records as the basis for 
linking present disability to service, as well as an 
inconsistency between the medical history the veteran 
reported in the 1970's and the history he currently 
reports.  Given this, the Board finds that those currently 
treating the veteran who consider his disability as due to 
in-service head trauma, have based their conclusion on the 
history the veteran provided them, rather than on any 
documentary evidence contemporaneous with the events in 
service.  As stated above, the veteran's service records 
do not show any head trauma, and the history he provided 
medical personnel in the 1970's was consistent with that.  
He now contends he sustained numerous head injuries in 
service, some of which in fact rendered him unconscious.  
Clearly, these histories cannot both be accurate.  Faced 
with such an inconsistency, it is the Board's view that 
records from the 1960's and 1970's would more accurately 
reflect the veteran's health at those times, and as 
against the veteran's recollections now 20 and 30 years 
after the events at issue, we find those earlier records 
far more probative.  In view of that, and since the 
earlier records show no evidence of head trauma, it is the 
Board's factual determination that the veteran did not 
sustain a head injury in service.  Given this conclusion, 
it follows that a diagnosis of disability secondary to in-
service head trauma is untenable, and there is no basis to 
link the veteran's current disorder to service for 
purposes of awarding service connection benefits.  

(Reaching the conclusion that this diagnosis is untenable 
is not to say that the Board doubts the veteran has 
attention deficit disorder secondary to head trauma.  To 
the contrary, that is the clear opinion of those treating 
the veteran.  It is simply the Board's conclusion that the 
evidence fails to support the finding that the head 
trauma(s) which caused this disorder occurred during 
service, and therefore, there is no basis to link the 
veteran's current disorder to service for purposes of 
awarding service connection benefits.)   

As to the other statements the veteran submitted from 
those that have known him, it is observed as an initial 
matter that they primarily reflect recollections from more 
than 30 years ago.  More particularly, as to the 
statements from the veteran's sister and two other 
childhood friends, they at essence simply indicate a 
change in the veteran's behavior following his return from 
service.  Even assuming that to be true, these statements 
describe post service behavior, and do so in the context 
of service medical records which show no psychiatric 
treatment or suspicion of psychiatric impairment.  (The 
report of the examination of the veteran conducted in 
connection with the veteran's discharge from service 
revealed no psychiatric abnormality on clinical 
evaluation, and there is no psychiatric diagnosis of any 
kind until more than 30 years after service.)  Moreover, 
not having served with the veteran, these individuals are 
obviously not in a position to offer a first hand account 
of any head injury the veteran may have sustained in 
service.  Thus, these statements do not change the Board's 
conclusion the veteran does not have a psychiatric 
disorder due to in-service head trauma. 

With respect to the statement from the individual who was 
a former professor of human physiology and in the Navy 
reserves, it must be noted that his knowledge of the 
conditions of Navy service dates from after the veteran's 
service, such that he can not possibly describe the 
conditions of the veteran's particular service aboard 
ship.  Since it is evidence relating to the particular 
circumstances of the veteran's service which is 
fundamentally at issue, the professor's statement provides 
little meaningful information.  

There remains the statement from the person who apparently 
served with the veteran.  This individual indicated that 
he both joined the Navy with the veteran and was 
discharged with him.  He also indicated that he had little 
contact with the veteran since 1965, but maintains that 
the veteran was "emotionally and intellectually changed by 
his service."  He also repeated the incident described by 
the veteran's physician where the veteran claimed he 
splashed acid in his eyes when he fell from a ladder, and 
went on to recall how the veteran received "many head 
injuries," but allowed that while he did not witness the 
events, he observed "all the cuts, abrasions, bumps and 
bruises after they were sustained." 

To the extent one can reliably state another has been 
emotionally and intellectually changed by an event, would 
at least require some knowledge of the changed person's 
emotional and intellectual make-up prior to, and since, 
that event.  The person providing this statement has given 
no indication that he possesses such knowledge, and has 
actually suggested he knows little about the veteran since 
1965.  This person also acknowledged that he did not 
actually witness the veteran sustain any head injury.  
Further, while this individual expressed confidence that 
"cuts, abrasions, bumps and bruises" he did observe 
(without explicitly identifying their location on the 
veteran's body) were from head injuries, the one specific 
incident he actually described regarding acid being 
splashed in the veteran's eye, is shown by the in-service 
treatment records to have occurred when the acid container 
bumped the ship, not the veteran's head.  As stated above, 
there was no reference in the treatment of the veteran 
following this incident to any head and back trauma.  
Thus, even this statement from an individual who served 
with the veteran does not persuasively demonstrate either 
the onset of psychiatric disability in service, or the 
incurrence of head trauma in service.  

Under the circumstances described above, the Board finds 
that because the veteran was not treated for psychiatric 
disability in service; because no psychiatric disability 
was noted in any medical record until decades after his 
discharge from service; and because we conclude that the 
veteran did not sustain any head trauma in service as 
would otherwise provide a link between service and his 
currently diagnosed attention deficit disorder secondary 
to head trauma, a basis upon which to establish service 
connection for a psychiatric disability (other than PTSD) 
has not been presented.  Accordingly, the veteran's appeal 
is denied. 

ORDER

Service connection for a psychiatric disorder, other than 
PTSD, is denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

